Citation Nr: 1430600	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the RO in Houston, Texas.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking service connection for bilateral pes planus.  He reports developing bilateral pes planus during service.  Currently, the Veteran's VA treatment records indicate that he has been diagnosed with bilateral pes planus.  Moreover, the Veteran has submitted a statement from D.H. indicating that his current bilateral pes planus is related to his active duty service.   

Under these circumstances, the Veteran should be afforded a VA examination to determine the likely etiology of his bilateral pes planus.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral pes planus.  The Veteran's claims folder must be made available to the examiner for review.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran. the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current bilateral pes planus had its clinical onset during service or otherwise is related to an event or incident of the Veteran's active duty service.  A clear rationale for any opinion must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

